DETAILED ACTION
This action is in response to the amendments and remarks filed 05/24/2021 in which claims 1 and 44 have been amended, claims 45-46 have been newly added (claim 45 is missing the status identifier), claims 3 and 38 have been canceled, claims 36-37 and 43 are withdrawn as directed to a non-elected invention; thus claims 1-2, 4-37 and 39-46 are pending and claims 1-2, 4-35, 39-42 and 44-46 are ready for examination.
Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Interpretation
The claims refer to a “fuel water separation medium”, “the medium” and “the filter medium” – these terms will all be interpreted to refer to the fuel water separation medium; though correction to a single term is suggested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 5, 14 and 20 contain the phrase “such as”, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-26, 28-35, 39-42 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0130469 A1 (hereinafter “Nagy”).
Regarding claim 1 Nagy discloses a multi-layered filter media which can be used for the separation of water from fuel (Abstract, [0019], [0167]; and is thus a “fuel water separator” comprising a “fuel water separation medium” which is “configured to remove water from a water-hydrocarbon emulsion”) comprising;
(A) a second layer (i.e. the claimed first layer) comprising nanofibers [0006], [0007], [0011], [0025], [0108], [0129], 
(B) a third layer (i.e. the claimed second layer) comprising a fibrous web, wherein the fibrous web comprises cellulosic fibers; [0006], [0007], [0025], [0066], 
wherein the nanofibers have an average fiber diameter of about “greater than or equal to about 0.1 microns, and less than or equal to about 0.2 microns” i.e. 200-500 nm [0108], [0129];
wherein the fuel water separation medium may have a basis weight of greater than or equal to 100 g/m2 and less than or equal to 300 g/m2 [0132]; and
with regard to a binder resin in the third layer (second as claimed), it is disclosed that the layers, including the third layer, may comprise a binder resin [0145].
It is not clear all these properties are disclosed in one embodiment, however it would have been obvious to combine the various aspects of the different embodiments because they are disclosed together as obvious variations.
Regarding claims 2 Nagy discloses the fuel water separator according to claim 1, but does not disclose the TSI aerosol penetration of the filter medium. However since the composition is the same as the composition recited in claim 1, it is asserted, absent evidence to the contrary, that one would reasonably expect that the filter medium disclosed by Nagy 
Regarding claims 4 Nagy discloses the fuel water separator according to claim 1, wherein the fibrous web of the third layer (claimed second layer) may be made by a wet-laid process [0152] and may thus be a wet-laid fibrous web. 
Regarding claims 5-6 Nagy discloses the fuel water separator according to claim 1, wherein the second layer (claimed fist layer) may be nanofibers [0108] and may include synthetic fibers [0102], [0103] wherein the synthetic fibers may include polyethersulfone (PES); polyacrylonitrile; polyamide (PA) including nylon; and fluoropolymer including polyvinylfluoride (PVDF); [0028]. 
Regarding claims 7 Nagy discloses the fuel water separator according to claim 1, wherein the third layer (claimed second layer) has a basis weight of greater than or equal to 75 g/m2 and less than or equal to 200 g/m2.
Regarding claims 8 Nagy discloses the fuel water separator according to claim 1, but does not disclose the third layer (claimed second layer) has a Gurley stiffness of about 2-15 g.  
However, Nagy discloses that flexibility is a property of the filter which effects the desirability of the product [0038] and is therefore a result effective variable because changing it will clearly affect the type of product obtained. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Regarding claims 9-11 Nagy discloses the fuel water separator according to claim 1, wherein the third layer (claimed second layer) may be up to 100 wt% cellulose fibers, and thus glass fibers and synthetic fibers are only optionally included [0065]-[0068] and thus discloses the layer may comprise no glass or synthetic fibers. 
Regarding claims 12 Nagy discloses the fuel water separator according to claim 1, wherein the nanofibers of the second layer (claimed first layer) may be polyether sulfone [0028], and with regard to the limitation that they are “prepared from an adhesive used in an amount of about 1 to about 5 % by weight, and a polyethersulfone used in an amount of about 95 to about 99% by weight, based on the total weight of the nanofibers” and “are electrospun directly onto the second layer”, this is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113.  The recited process is not recited is specific detail to define it over the recited layers of Nagy which may be polyethersulfone nanofibers.
Regarding claims 13 Nagy discloses the fuel water separator according to claim 1, wherein the second layer (claimed first layer) comprises nanofibers [0108], but it is not specifically disclosed that it consists essentially of nanofibers, however all other disclosed 
Regarding claims 14 Nagy discloses the fuel water separator according to claim 1, wherein the third layer (claimed second layer) may be up to 100 wt% cellulose fibers, and that fibrillated fibers are only optionally included [0065]-[0066] and thus discloses the layer may comprise no fibrillated fibers. 
Regarding claims 15 Nagy discloses the fuel water separator according to claim 1, wherein the third layer (claimed second layer) (claimed second layer) may be up to 100 wt% cellulose fibers, [0065]-[0066] and thus discloses the layer may comprise no water repellant additive. 
Regarding claims 16-17 Nagy discloses the fuel water separator according to claim 1, wherein either side may be considered the upstream of downstream as this goes only to the use of the filter, not its structure. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claims 18 Nagy discloses the fuel water separator according to claim 1, wherein the filter medium may comprise a first layer and further layer (either of which could read on a claimed third layer), however it may be considered to be on a downstream side of the first layer (because as above, either side may be a n upstream of downstream side) and thus may be interpreted to read on this claim.
Regarding claims 19 Nagy discloses the fuel water separator according to claim 1, wherein the filter medium may comprise a first layer and further layer (either of which could read on a claimed third layer), and may be considered to be on an upstream side of the first layer (because as above, either side may be a n upstream of downstream side) and thus may be 
Regarding claims 20 Nagy discloses the fuel water separator according to claim 18, wherein the first or fourth layer (protective fine fiber layer) comprises, synthetic fibers including polyester, polyolefin, polybutylene terephthalate and/or polyamide [0028], [0121]. 
Regarding claims 21 Nagy discloses the fuel water separator according to claim 18, wherein the first layer (claimed third layer) may comprise multiple sub-layers [0089], which may be made by spunbond fiber or meltblown process [0090], [0150]. 
Regarding claims 22 Nagy discloses the fuel water separator according to claim 18, wherein the first layer (claimed third layer) has a basis weight of greater than or equal to 30 g/m2 and less than or equal to 200 g/m2 [0094]. 
Regarding claims 23 Nagy discloses the fuel water separator according to claim 19, wherein the third layer 25 (claimed second layer) and the first layer 15 (claimed third layer) are on opposite side of the second layer 20 (claimed first layer), and because as above either side may be the upstream of downstream side, this reads on the claims.
Regarding claims 24 Nagy discloses the fuel water separator according to claim 19, the third layer 25 (claimed second layer) is on the upstream side of the second layer 20 (claimed fist layer); and the fourth layer 25 (claimed third layer) is not shown to be on the same “upstream side” of the third layer 30 (claimed second layer); however it is disclosed that the layers may be rearranged to other orders [027], and therefore it would have been obvious to arrange the layers in the order claimed because it is one a finite number of arrangements of the layers disclosed.
Regarding claims 25 Nagy discloses the fuel water separator according to claim 1, wherein any of the layers may be joined using adhesive [0163], [0175] and thus it would have 
Regarding claims 26 Nagy discloses the fuel water separator according to claim 19, wherein any of the layers may be joined using adhesive [0163], [0175] and thus it would have been obvious to include an adhesive layer between the claimed the claimed first and the claimed third layer. 
Regarding claims 28-29 Nagy discloses the fuel water separator according to claim 1, wherein the filter medium consists, or consists essentially, of (A) the first layer; (B) the second layer; and the ( C) the third layer (Fig. 1) 
Regarding claims 30 Nagy discloses the fuel water separator according to claim 1, wherein the filter medium has a basis weight of greater than or equal to 100 g/m2 and less than or equal to 300 g/m2 [0132], which overlaps the range claimed; overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05(I).
Regarding claims 31-32 Nagy discloses the fuel water separator according to claim 1, wherein the filter medium has an overall fuel-water separation efficiency of at least about 55% after 15 minutes when tested according to SAEJ 1488. 
However the filter efficiency is a property that in balanced along with other properties [0021] and desires to enhance efficiency [0027], [0116] and the filter is disclosed to be used for removing water from fuel [0167]. Therefore the fuel-water separation efficiency of the filter is considered a result effective variable because changing it will clearly affect the type of product obtained. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Regarding claims 33 Nagy discloses the fuel water separator according to claim 1, wherein the filter medium has a TSI resistance to flow of about 5-75 mm H20. 
However, Nagy discloses that resistance to flow is a property of the filter which effects the desirability of the product [0020]-[0021] and is therefore a result effective variable because changing it will clearly affect the type of product obtained. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate resistance to flow, including those within the scope of the present claims, so as to produce desired filtration properties.
Regarding claims 34-35 Nagy discloses the fuel water separator according to claim 1, wherein the filter medium has an air permeability of less than or equal to 1000 L/m2s and greater than or equal to 30 L/m2s [0139] , which overlaps the range claimed; overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05(I). The values given are expected to be equivalent to eh “leakage corrected Frazier” permeability as claimed.
Regarding claims 39 Nagy discloses the fuel water separator according to claim 1, wherein the filter medium may be pleated [0052], [0160]. 
Regarding claims 40 Nagy discloses the fuel water separator according to claim 1, wherein the filter medium may be corrugated [0162]. 
claims 41-42 Nagy discloses the fuel water separator according to claim 1, wherein the filter medium may optionally include (and thus to claim 44, may also not include) a wire mesh supporting layer [0022], [0167] and the various layer may be co-pleated together , and therefore it would have bene obvious to include a wire mesh layer co-pleated with the filter medium. 
Regarding claims 44 Nagy discloses the fuel water separator according to claim 1, wherein a binder resin may be included in any later, and may be present in concentrations overlapping those claimed [0145]-[0146]; Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05(I).
Regarding claims 45 Nagy discloses the fuel water separator according to claim 1, wherein the binder resin may be phenolic resins, acrylic resins, or epoxy resins [0145]. 
Regarding claims 46 Nagy discloses the fuel water separator according to claim 44, wherein fluorocarbon (i.e. fluorohydrocarbon) may be added along with the binder [0148] and PVDF fibers may be included in the layers [0028]; therefore it would have bene obvious to further include in the third layer (i.e. claimed second layer) a fluorocarbon for the binder or PVDF fibers, i.e. fluorocarbon additives.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nagy in view of US 2009/0120048 A1 (hereinafter “Wertz”).
Regarding claim 27 Nagy discloses the fuel water separator according to claim 25, but does not disclose a specific adhesive. However Wertz discloses using a polyurethane adhesive (among others) to bond fiber layers in a filter [0064].
prima facie obvious to one of ordinary skill in the art to modify the filter material of Nagy by substituting for the adhesive the polyurethane adhesive as disclosed by Wertz because this involves the simple substitution of known adhesives for bonding nonwoven filter layers together to obtain the predictable results of forming a composite filter material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773